Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/22 has been entered.

 DETAILED ACTION
Applicant filed an RCE on 6/28/22. Claims 1, 6- 9, and 14-17 are pending and stand rejected. Claims 1, 6-9, and 14-17 have been amended. Accordingly, claims 1, 6-9, and 14-17 remain pending in the present application. After careful consideration of applicant arguments and amendments, the examiner finds them to be moot and/or non-persuasive. This action is a non-final office action.

Claim Objections
Claims see below are objected to because of the following informalities:  

Applicant uses the term “triggering component” in claims 1, 9,17, these should be clarified to avoid a “means plus function” type reading. “what is the component being referred to? How does it trigger action?

“electronic messaging client”, though eliminating “electronic communication client”, “messaging client” is not literally supported in the specification?

Applicant uses the term first and second identifier and a plurality of identifiers and “the plurality of identifiers”. Are the first and second identifiers “the plurality of identifiers”? or are these separate? For the purpose of examination, “identifiers” will assumed the be first and second and plurality refers to the two identifiers.

Appropriate correction is required.


Claim Rejections - 35 USC § 101
The examiner has withdrawn 35 USC 101 in view of the concept that is directed to a computer based payment system that has no application without computer technology. However, the examiner will assume applicant overcomes the art to reach a patentable practical application of this technology. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims   1, 6-9, and 14-17 are rejected under 35 USC 112 (B)
Applicant claims 1, 9, 17 contain clarity concerns that make the claims confusing.

“first payment requester” should have a second payment requester as should any first without a “second”. Otherwise it is unclear why “first payment requester” is invoked, should it be “payment requester” if it is a sole usage.

The dependent claims do not correct the concerns of the independent claims. Correction is required. 
For the purpose of examination, the “first payment requester” will be presumed to be “a payment requester” 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,6-9,14-17, is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication to Purves, 2013/0346302 in view of Ortiz 20180293573.

As per claims 1, 9, and 17 Purves discloses; 
A method for a computer system of a centralized payment registration system to automatically make on-demand payments on behalf of a user, comprising: 
registering and associating, by the computer system, one or more payment requesters, electronic messaging clients, and payment services in a database, 
Purves(0117 payment or bill-pay database)
the registering including storing in the database a plurality of identifiers identifying the one or more payment requesters, 
Purves(0119 payment requests are made by payment requestors through a bill pay portal)
the electronic messaging clients, 
Purves (0119) and the payment services; (0119)
responsive to a first payment requester sending an electronic message requesting payment from a user via  an electronic messaging client executing on a mobile device,  Purves(fig 6a, bill payers can make payments to payment requesters using a mobile device, similar to applicant spec. 0012…which appears to support this limitation, ie the device is of the customer that is paying not the bill requester)
the electronic message having a funds transfer triggering component, 
including a link, therein for selection by the user; 
Purves fig. (2015) by the computer system over a network
from the electronic message a first identifier of the first payment requester and a second identifier of the first electronic messaging client; authenticating, by the computer system, the first payment requester as being registered to receive payments by determining if the first identifier and the second identifier from the electronic messaging client are associated in the database; responsive to authenticating the first payment requester, communicating by the computer system, the authentication to the first electronic messaging client; Attorney Docket: 4520US01 Page 3 of 14 
Purves(0208 and 0209) and authenticating the first payment service as being approved to make payments to the first payment requester Purves(0182, multiple payment sources can be used)
by finding an association in the database between the plurality of identifiers identifying the first payment requester, the first electronic messaging client, and the first payment service;
(see applicant spec. fig. 1 A, 100 for example which shows more of an association of companies with identifier and type, ie payer or email or requester etc.   )
and in response to detecting a user selection of a funds transfer triggering component in the electronic communication, causing by the computer system, a transfer of funds from the first payment service to the first payment requester. Purves(0126, funds transferring process for purchases)
Purves does not explicitly disclose what Ortiz teaches;
accessing, by the computer system, the database to automatically identify a first payment service that is registered as an approved payer to the first payment requester,  
(0290)
It would therefore have been obvious to one of ordinary skill in the art at the time of the filing of the invention to combine the payment system of Purves with the account based payment system of Ortiz for the motivation of  utilizing Mobile and other e-commerce payments are categories of electronic payment initiated from mobile, desktop, and/or other devices, as opposed to more conventional forms of payments, such as cash, debit cards, credit cards, and/or pre-paid cards. (0020)
As per claims 6, 14, Purves discloses; The method of Claim 1, wherein causing a transfer of funds from the first payment service to the first payment requester includes a transferring of funds directly into a payment requester account through a money transfer system. Purves(0348)
As per claims 7,15 Purves discloses; The method of Claim 1, wherein the first electronic communication messaging client and the first payment service are owned by the same company. (here payment service and the 0619)
As per claims 8,16, Purves discloses; The method of Claim 1, wherein the first electronic messaging client and the first payment service are owned by different companies. (fig. 1b back of America and visa)

Response to Arguments
Applicant filed an RCE on 6/28/22. Claims 1, 6- 9, and 14-17 are pending and stand rejected. Claims 1, 6-9, and 14-17 have been amended. Accordingly, claims 1, 6-9, and 14-17 remain pending in the present application. After careful consideration of applicant arguments and amendments, the examiner finds them to be moot and/or non-persuasive. This action is a non-final office action.

101 Claim Rejections -  moot/persuasive.

103 Claim Rejections Overcome 
Claims 1, 6-9, 14-17are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication to Purves, 2013/0346302. Applicant respectfully disagrees. 

Purves is directed to a Bill-Pay service that "provides cardholders with the ability to pay bills using reloadable prepaid cards at a participating merchant location using specified indicia on the bill (e.g., the invoice number for the bill the Bill-Pay, a cardholder can use a service that provides the customer with a way to add funds to an eligible and participating reloadable prepaid card, and make bill payments using that card" [0102]. 

The claims of the instant application have nothing to do with "using reloadable prepaid cards at a participating merchant location" or "a service that provides the customer with a way to add funds to an eligible and participating reloadable prepaid card." 

Instead, the amended claims are directed to a centralized payment registration system for making on-demand payments via an electronic communication clients: 

Here, the above argument re: centralized payment registration system …. Is not persuasive because the argued element is within the pre-amble which has minimal patentable weight. Thus applicant may be arguing what is not explicitly claimed.

[0012] In an embodiment, the system 200 for making on-demand payments via an electronic communication facilitates on-demand payments using a centralized payment registration system (described in detail below) which registers payment services, electronic communication clients and payment requesters. 

In an embodiment, as used herein electronic communication is intended to refer to electronic communications, or electronic messages that can include but are not limited to email, texts, and other digital communications and messages. In an embodiment, bill payers are able to 
Attorney Docket: 4520US01 
make payments to payment requesters directly from an electronic communication that they have received. FIG. 1A shows system 200, database 100, payment requester 51, payment requester 53, payment service 55, payment service 57, electronic communication client 59, and 
electronic communication client 61. 

[0013] Referring to FIG. 1B, payment services, payment facilitators and payment requesters can register with the payment registration system 50 for purposes of enabling on demand payments from payment services such as payment service 55 and payment service 57 to payment requesters such as payment requester 51 and payment requester 53. 

In an embodiment, payment service 55 and payment service 57 can include but are not limited to payment services such as Google Pay ® and Apple Pay ®. In an embodiment, payment requester 51 and payment requester 53 can include but are not limited to vendors such as an Comcast ®, AT&T ®, T-Mobile @ or local utility departments. In an embodiment, electronic communication client 59 and electronic communication client 61 can include but are not limited to non-mobile electronic communication clients or mobile electronic communication clients such as Gmail ® and Yahoo ® mail. In an embodiment, identifiers of the payment requesters, electronic communication clients/facilitators and payment services/payers can be associated in the database. For example, referring to FIG. 1A, an example 
association 62 of identifiers is shown below database 100. 

[0014] In an embodiment, as regards mobile phone users a bill payment methodology is provided that can be used across payment requesters. In particular, the problem of users having to respond to payment requests by using a variety of methods is obviated. In an embodiment, system 200 for making on-demand payments via an electronic communication can be used with any electronic communication client such as Gmail ®, Outlook ®, etc. 
In an embodiment, electronic communication clients and their wallet systems can be registered with the centralized payment registration system 50 to provide payments through electronic communications. For example, subsequent to being registered, when an electronic communication is delivered to a user's electronic communication system, the user can directly respond to that electronic communication by making payment using a 
mobile wallet.
 

Here the arguments include recitation of the specification. While the specification may explain the general concept, applicant has cited various embodiments and generally how they work. The claims are interpreted broadly in view of the specification. However, the specification embodiments do not explicitly limit the claims especially in view of multiple embodiments which would modify the claims in various manners. Thus applicant arguments are not persuasive. 


Purves may teach "the user may receive a bill statement in the email 109 b, wherein the email may comprise a Bill-Pay button 140 to directly facilitate bill payment" [0107]. However, Purves fails to teach or even suggest "accessing, by the computer system over a network, an electronic message sent to a user through a first electronic messaging client executing on a mobile device in response to a first payment requester sending a request for payment to the user via the electronic message," as recited in claim 1. 

Here the examiner has OCR’ed the claims and searched for the above argued limitation and has not been able to find it within claim 1. It appears that applicant is arguing limitations that are not claimed. This argument would not be persuasive.
Page 13 of 14 
In other words, Purves may teach "the Bill-Pay server 220 may deliver a Bill-Pay widget package 269 a-c to the requesting entities 210 a-c" for incorporation into a webpage or email [0116], but Purves fails to teach that the Bill-Pay server 220 ever "retriev[es] from the electronic message a first identifier of the first payment requester and a second identifier of the first electronic messaging client." 

Again, applicant is arguing the specification rather than the actual claims. This would not be persuasive.


Purves also fails to teach "authenticating, by the computer system, the first payment requester as being registered to receive payments by determining if the first identifier and the second identifier from the electronic messaging client are associated in the database" 

prior to "user selection of the funds transfer triggering component in the electronic communication." Instead, Purves teach that a user may "click on a Bill-Pay widget" and "the Bill-Pay widgets 210 a/c and/or the payment portal site 210 b may retrieve bill information and user profile information to generate a payment request message 215 to the Bill-Pay server 220" [0119]. Purves does not teach that an email with the Bill-Pay widget includes a first identifier of the first payment requester and a second identifier of the first electronic messaging client. 


Consequently, Purves cannot teach searching using the identifiers from the electronic message to "find[ing] an association in the database between the plurality of identifiers identifying the first payment requester, the first electronic messaging client, and the first payment service. 


In regards to the above underlined argument, the examiner is not fully persuaded in regards to Purves but offers Ortiz to render the argument moot. It is noted that on review of the support for the above portion, it appears to be some form of association of the payer and the payee in a database.  The manner of the association etc. is not clear, only that the elements are associated.


Dependent claims are argued by virtue of dependency only.



Conclusion
The following art was found to be relevant on IP.com. (references in the file from 4/28/22) 
“Wallet-on-wheels — Using vehicle's identity for secure mobile money” 2013
“Lost Opportunity Why Has Dominant Design Failed to Emerge for the Mobile Payment Services Market in Finland?” 2008

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698